
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 628
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. McCaul (for
			 himself and Mr. Langevin) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should preserve, enhance, and increase
		  access to an open, global Internet.
	
	
		Whereas in a September 12, 2011, letter to the
			 Secretary-General of the United Nations, the Permanent Representatives of
			 China, the Russian Federation, Tajikistan, and Uzbekistan to the United Nations
			 wrote of their intention to offer a General Assembly resolution calling for an
			 international code of conduct for information security;
		Whereas this proposed code seeks to establish
			 international legal justification for exclusive government control over
			 Internet resources and rejects the current multi-stakeholder model that has
			 enabled the Internet to flourish, where the private sector, civil society,
			 academia, and individual users played an important role in charting its
			 direction;
		Whereas countries have obligations to protect human
			 rights, which apply to activity online as well as offline;
		Whereas the ability to innovate, develop technical
			 capacity, grasp economic opportunities, and promote freedom of expression
			 online is best realized in cooperation with all stakeholders;
		Whereas the proposed code represents a threat to the free
			 flow of information on the Internet and would diminish the universal right to
			 freedom of expression in favor of government control over content in order to
			 preserve political stability, contrary to international law;
		Whereas the position of the United States Government is
			 and has been to advocate for the free flow of information, Internet freedom,
			 and multi-stakeholder governance internationally; and
		Whereas the White House’s May 2011 International Strategy
			 for Cyberspace makes an open, global internet a clear policy priority of the
			 United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that if a resolution calling for endorsement of the proposed
			 international code of conduct for information security or a resolution
			 inconsistent with the principles above comes up for a vote in the United
			 Nations General Assembly or other international organization, the Permanent
			 Representative of the United States to the United Nations or the United States
			 representative to such other international organization should oppose such a
			 resolution.
		
